DETAILED ACTION
Claims 1, 5-10 and 12-14 are currently pending and being examined.  The amendment filed 03/09/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘947 in view of U.S. Publication No. 2002/0174723 to Chuang (hereafter “Chuang”).

    PNG
    media_image1.png
    823
    836
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Wu ‘947 (exemplified by Figure 4 reproduced above) discloses a manually operable air pump, comprising:              a pump barrel (cylindrical main body 10) defining an elongate hollow piston chamber (the internal chamber defined by the inside diameter of pump barrel 10), 
    PNG
    media_image2.png
    729
    705
    media_image2.png
    Greyscale


Wu ‘947 teaches the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting “wherein the discharge conduit mounting structure comprises a housing secured to and extending laterally from the pump barrel and defining a recess, and further comprising a pressure gauge secured within the recess of the housing.”           However, Chuang (exemplified by Figure 2 reproduced above) teaches a hand pump having a pressure gauge (20) that is detachable and can be pivoted to any 
Wu ‘947 in view of Chuang teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting “wherein, in use, the air pump is adapted to be positioned on an upwardly facing supporting surface, and wherein the air intake opening faces downwardly toward the supporting surface during use of the air pump and wherein the pressure gauge faces upwardly from within the recess of the housing”. However, the claim limitations recites an intended use and the pump of Wu ‘947 may be positioned in any orientation and placed on a surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Wu ‘947 in view of Chuang and place it on a surface with the air intake opening facing downward so that the user could use the hand air pump by pressing on handle 14 to direct discharge air in a desired direction.   
Regarding Dependent Claim 5
Regarding Dependent Claim 6, Wu ‘947 in view of Chuang teach the invention as claimed and discussed previously and Chuang (Figure 2) further teaches a housing mounting member (13) that extends outwardly form the pump barrel (as shown), and wherein the housing is secured to the housing mounting member via one or more fasteners (engaging member 22 / end plug 24) that extend between and interconnect the housing to the housing mounting member (as shown interconnected in Figure 1).
Regarding Dependent Claim 10, Wu ‘947 in view of Chuang teach the invention as claimed and discussed previously and Wu ‘947 further teaches wherein the air inlet is formed in the housing mounting member (as shown by the air inlet arrows at the top of Figure 4).
Allowable Subject Matter
Claims 7-9 and 12-14 are allowed.  Claims 8-9 depend on claim 7. Claims 13-14 depend on claim 12.  
The statement of reasons for the indication of allowable subject matter for claims 7 and 12 may be found in the Non-Final Rejection mailed 09/09/2019.
Response to Arguments
Applicant's arguments filed 03/09/2021 (hereafter “Remarks”) have been fully considered but they are not persuasive. Applicant argues that “Wu does not teach a housing secured to and extending laterally from the pump barrel and defining a recess, with a pressure gauge being secured within the recess, as claimed” (Remarks page 7) and that “Chuang does not cure the deficiencies of Wu” (Remarks page 8).  The examiner respectfully disagrees, since, as discussed previously in this Office Action, Chuang teaches a recess (shown as the recess located at the lead line for engaging .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 6,318,969 to Wang teaches a hand pump having a gauge.
U.S. Patent No. 1,347,434 to Avery teaches an air pump having a conduit to direct the discharge of airflow.
Contact Information          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A MICK whose telephone number is 571-270-3342.  The examiner can normally be reached on typically weekdays 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/S.A.M/
Stephen A. MickExaminer, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746